


110 HR 3448 IH: Global Climate and Ozone Layer

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3448
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Waxman introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To reduce emissions of ozone depleting substances in
		  order to protect the climate and stratospheric ozone layer, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Climate and Ozone Layer
			 Protection Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)Ozone depleting
			 chemicals such as chlorofluorocarbons (CFCs) and hydro­chloro­fluorocarbons
			 (HCFCs) threaten human health and the environment by both depleting the
			 stratospheric ozone layer and contributing to global warming.
			(2)The harms
			 associated with global warming are serious and well recognized. These include
			 the global retreat of mountain glaciers, reduction in snow cover extent, the
			 earlier spring melting of rivers and lakes, the accelerated rise of sea levels,
			 the extinction of up to 30 percent of the world’s species, the increased
			 frequency of cardio-respiratory and diarrhoeal diseases, and the increased
			 intensity of hurricanes and typhoons.
			(3)The harms
			 associated with the depletion of the stratospheric ozone layer are also serious
			 and well recognized. The thinning of the stratospheric ozone layer allows more
			 harmful ultraviolet radiation to reach the surface of the Earth. This radiation
			 can contribute to skin cancer, cataracts, and weakened immune systems in
			 humans. It can also adversely affect agricultural crops and aquatic organisms,
			 such as zooplankton and phytoplankton, with adverse consequences for aquatic
			 ecosystems.
			(4)September 2007
			 will be the 20th anniversary of the signing of the Montreal Protocol on
			 Substances that Deplete the Ozone Layer, which set controls on the production
			 and consumption of ozone depleting substances. The Protocol, which has been
			 ratified by 191 countries, is widely regarded as the most successful
			 international environmental treaty ever adopted. By 2005, the treaty had driven
			 global production of ozone depleting substances down by approximately 95
			 percent from their 1990 levels.
			(5)The Montreal
			 Protocol currently requires developed countries to phase out the consumption of
			 HCFCs by 2030 and developing countries to phase out the consumption of these
			 chemicals by 2040.
			(6)The Montreal Protocol has provided dramatic
			 climate benefits. Between 1990 and 2010, the Montreal Protocol will have
			 eliminated the equivalent of 11 billion tons of carbon dioxide per year. This
			 is equivalent each year to over five times the reductions that are to be
			 achieved under the Kyoto Protocol. This reduction will have the effect of
			 delaying global warming impacts by seven to twelve years. Without the Montreal
			 Protocol, the world would be approximately a decade further along the path to
			 catastrophic climate change.
			(7)The Montreal
			 Protocol has the potential to provide additional significant climate benefits.
			 Accelerating the phase-out of HCFCs in a way that supports climate change
			 objectives could reduce emissions by the equivalent of approximately 25 billion
			 tons of carbon dioxide between 2010 and 2050. Further substantial environmental
			 benefits will accrue if CFCs and HCFCs contained in banks of existing equipment
			 and products are recovered at equipment and product end-of-life and then
			 recycled or destroyed. By accelerating the phase-out of ozone depleting HCFCs
			 and recovering and destroying CFC and HCFC banks, the Parties to the Montreal
			 Protocol could achieve an immediate reduction in emissions from both developed
			 and developing countries, and further delay global warming impacts.
			3.Sense of congress
			 regarding Montreal protocol negotiationsIt is the sense of Congress that the United
			 States should negotiate with the other Parties to the Montreal Protocol at the
			 earliest opportunity to—
			(1)maximize the
			 ability of the Montreal Protocol to mitigate global warming impacts, while
			 ensuring continued protection of the ozone layer, by focusing on the climate
			 impacts of ozone depleting substances and their substitutes, and on the energy
			 efficiency of equipment in which such substances and their substitutes are
			 used;
			(2)accelerate the
			 phase out of HCFCs by ten years for developed and developing countries or take
			 alternative steps to achieve equivalent climate and ozone layer protection
			 benefits;
			(3)set interim HCFC
			 reduction steps for developing countries so that a 65 percent reduction is
			 mandated by 2020 and a 90 percent reduction is mandated by 2025;
			(4)change the
			 baseline date for developing countries from 2015 to 2010; and
			(5)fully finance the
			 Multilateral Fund consistent with past practice so that an accelerated phase
			 out of HCFCs can be accomplished with maximum benefit for both ozone layer and
			 climate protection.
			4.Products
			 containing hcfcs
			(a)Fire suppression
			 agentsSection 605(a) of the
			 Clean Air Act (42 U.S.C. 7671d(a)) is amended by striking or at
			 the end of paragraph (2), striking the period at the end of paragraph (3) and
			 inserting ; or and adding the following new paragraph after
			 paragraph (3):
				
					(4)the Administrator
				determines that the substance is used as a fire suppression agent for military,
				commercial aviation, industrial, space, or national security applications, and
				reduces overall risk to human health and the environment compared to
				alternatives.
					.
			(b)Import
			 banSection 605 of the Clean
			 Air Act (42 U.S.C. 7671d) is amended by inserting the following new subsection
			 after subsection (b) and redesignating the suceeceding subsections
			 accordingly:
				
					(c)Import banIt shall be unlawful for any person to
				import any product manufactured after January 1, 2010, containing any class II
				substance that has been phased out of production and consumption under
				regulations promulgated by the Administrator under this section for any purpose
				other than for use in a process resulting in its transformation, for use in a
				process resulting in its destruction, or under exceptions stated in subsection
				(d).
					.
			5.Destruction of
			 banks of ozone depleting substancesSection 604 of the Clean Air Act (42 U.S.C.
			 7671c) is amended by adding the following new subsection at the end
			 thereof:
			
				(i)Destruction of banks(1)Effective January 1,
				2010, it shall be unlawful for any person to produce or import an amount of any
				class I substance otherwise permitted under subsections (e), (g), or (h)(6)
				unless the Administrator certifies that the person has destroyed or secured,
				and verified the destruction of three times this amount of class I or class II
				substances on an ozone depletion potential equivalent basis.
					(2)Effective January 1, 2012, and until
				December 31, 2014, it shall be unlawful for any person to produce or import an
				amount of any class II substance unless the Administrator certifies that the
				person has destroyed or secured, and verified the destruction of 1.2 times this
				amount of class I or class II substances on an ozone depletion potential
				equivalent basis.
					(3)Effective January 1, 2015, and until
				December 31, 2029, it shall be unlawful for any person to produce or import an
				amount of any class II substance unless the Administrator certifies that the
				person has destroyed or secured, and verified the destruction of two times this
				amount of class I or class II substances on an ozone depletion potential
				equivalent basis.
					(4)The Administrator shall, within 2
				years after the enactment of this Act, but in no event later than December 31,
				2009, promulgate regulations establishing standards and requirements for the
				certifications under paragraphs (1), (2) and (3). Such regulations must provide
				that—
						(A)in order for a person to receive
				certification from the Administrator for the destruction of a given quantity of
				any class I or class II substance pursuant to paragraphs (1), (2) and
				(3):
							(i)the production and consumption of
				such substances is controlled to a level of zero under the Clean Air Act
				without regard to amounts permitted under subsections (d), (e), (f), (g), or
				(h);
							(ii)such substance was not in
				possession of the federal government prior to destruction; and
							(iii)such substance was destroyed
				using a controlled process approved by the Parties to the Montreal
				Protocol;
							(B)certification can be received for the
				destruction of a given quantity of any class I or class II substance within or
				outside the United States;
						(C)once issued, certifications may be
				applied to any future production or import of a given quantity of any class I
				or class II substance.
						(5)If, after January 1, 2015, upon
				petition of any entity, the Administrator determines by clear and convincing
				evidence that it is technically and economically infeasible to obtain material
				for destruction, the Administrator may adjust the offset ratio downward or, if
				necessary, waive the requirements of paragraphs (1), (2), or (3). The
				Administrator shall issue a final decision on such petition within 90
				days.
					.
		6.Substitutes for
			 cfc and hcfc refrigerants
			(a)DefinitionSection 608 of the Clean Air Act (42 U.S.C.
			 7671g) is amended by adding the following new subsection at the end
			 thereof:
				
					(d)DefinitionFor the purposes of this section, the term
				substitute means any substance or chemical used in or for types
				of equipment, appliances, or processes previously relying on class I or class
				II
				substances.
					.
			(b)RegulationsSection 608(a) of the Clean Air Act (42
			 U.S.C. 7671g(a))is amended by inserting the following new paragraph after
			 paragraph (2) and redesignating paragraph (3) as (4):
				
					(3)The Administrator shall, within 1
				year after the enactment of this Act, promulgate regulations establishing
				standards and requirements regarding the sale, distribution or offer for sale
				and distribution in interstate commerce, use, and disposal of substitutes for
				class I and class II substances not covered by paragraph (1), including the
				use, recycling, and disposal of such substitutes during the maintenance,
				service, repair, or disposal of appliances and industrial process refrigeration
				equipment. Such standards and requirements shall become effective not later
				than 12 months after promulgation of the
				regulations.
					.
			(c)Safe
			 disposalSection 608(b) of the Clean Air Act (42 U.S.C. 7671g(b))
			 is amended as follows:
				(1)Inserting “and their substitutes” after
			 “class I and II substances” in the matter preceding paragraph (1).
				(2)Inserting “, or substitutes for such
			 substances, ” after “class I or class II substances” in paragraph (1).
				(3)Inserting “, or a
			 substitute for such substance,” after “class I or class II substance” in
			 paragraphs (2), and (3).
				(d)Small
			 containersSection 609(e) of
			 such Act (42 U.S.C. 7671g(e)) is amended as follows:
				(1)Inserting “and Their Substitutes” at the
			 end of the paragraph heading.
				(2)Inserting
			 (1) before Effective 2 years.
				(3)Adding the
			 following at the end thereof:
					
						(2)Effective January 1, 2010, it shall be
				unlawful for any person to sell or distribute, or offer for sale or
				distribution, in interstate commerce to any person (other than a person
				performing service for consideration on motor vehicle air-conditioning systems
				in compliance with this section) any substitute that is suitable for use in a
				motor vehicle air-conditioning system and that is in a container which contains
				less than 20 pounds of such substitute.
						.
				7.Refrigerant
			 Environmental Management Council
			(a)DefinitionsFor the purposes of this section:
				(1)The terms
			 recover,recycle, and reclaim have
			 the meanings provided in 40 CFR 82.152.
				(2)The term
			 destruction has the meaning provided in 40 CFR 82.3.
				(3)The term
			 virgin refrigerants means newly produced refrigerants in an
			 originally sealed original container.
				(4)The term
			 chlorofluorocarbons means the many various halocarbon compounds
			 consisting of carbon, chlorine, and fluorine used widely as refrigerants and
			 controlled by the Montreal Protocol.
				(5)The term
			 hydrochlorofluorocarbons means halogenated compounds containing
			 carbon, hydrogen, chlorine and fluorine used widely as a refrigerants and
			 controlled by the Montreal Protocol.
				(6)The term
			 hydrofluorocarbons means halogenated hydrocarbons in which the
			 molecule contains hydrogen, fluorine, and carbon but is absent of chlorine used
			 widely as refrigerants.
				(7)The term
			 fluorocarbons means chlorofluorocarbons,
			 hydrochlorofluorocarbons or hydrofluorocarbons.
				(8)The term
			 certified reclaimer means entities certified by the U.S.
			 Environmental Protection Agency to reclaim used refrigerant for the purposes of
			 resale to a new owner.
				(9)The term
			 certified destruction process operator means destruction process
			 operators certified by the U.S. Environmental Protection Agency.
				(10)The term
			 original refrigerant equipment means air conditioning and
			 refrigeration products that rely on refrigerants to operate, including motor
			 vehicle air conditioning systems.
				(11)The term
			 Administrator means the Administrator of the U.S. Environmental
			 Protection Agency.
				(12)The term
			 Secretary means the U.S. Secretary of Commerce.
				(13)The term
			 Council means the Refrigerant Environmental Management
			 Council.
				(14)The term
			 Board means the Board of Directors of the Refrigerant
			 Environmental Management Council.
				(b)Establishment
				(1)Establishment of
			 nonprofit organizationThe Refrigerant Environmental Management
			 Council is hereby established as a non-profit entity organized under the
			 District of Columbia Nonprofit Corporation Act to address the emissions of
			 fluorocarbon refrigerants in an economical, efficient, and effective manner.
			 The Council shall not be an agency or establishment of the United States
			 Government. The purpose of the Council shall be to lead industry in recovery,
			 reclamation, and destruction of fluorocarbon refrigerants, thereby reducing
			 emissions of these compounds.
				(2)GovernanceThe
			 Council shall be governed by a Board of Directors representing the air
			 conditioning, refrigeration, and related industries, government agencies, and
			 independent entities or persons as stated in subsection (c).
				(c)Refrigerant
			 Environmental Management Council
				(1)Board
			 compositionThe Council’s Board of Directors shall consist of 21
			 members, with 3 members representing refrigerant producers and importers, 4
			 members representing original refrigerant equipment manufacturers, 3 members
			 representing reclaimers, destruction process operators, distributors,
			 wholesalers, contractors or technicians, 3 employees of the U.S. Environmental
			 Protection Agency, 3 employees of the U.S. Department of Commerce, and 5 public
			 members representing non-industry, non-government stakeholders. The industry
			 members shall be full-time employees or owners of businesses in the industry.
			 Only one person at a time from any company or its affiliate may serve on the
			 Board. Vacancies in unfinished terms of Board members shall be filled in the
			 same manner as were the original appointments.
				(2)EstablishmentWithin
			 90 days of the enactment of this Act—
					(A)the following
			 representative industry organizations may appoint the industry members of the
			 Board of Directors: Air-Conditioning and Refrigeration Institute; Heating, Air
			 conditioning & Refrigeration Distributors International; and Alliance for
			 Responsible Atmospheric Policy;
					(B)the Administrator
			 shall appoint 3 EPA employees and 5 public members to sit on the Board;
			 and
					(C)the Secretary
			 shall appoint 3 Department of Commerce employees to sit on the Board.
					(3)RepresentationIn
			 selecting the members of the Board appointed pursuant to subparagraph (2)(a),
			 due regard shall be given to selecting members that are representative of the
			 industry and diverse geographic regions of the country, including
			 representation of—
					(A)refrigerant
			 producers and importers;
					(B)original
			 refrigerant equipment manufacturers; and
					(C)large and small
			 companies among reclaimers, destruction process operators, distributors,
			 wholesalers, contractors, or technicians.
					(4)CompensationBoard
			 members shall receive no compensation for their services. Board members shall
			 be reimbursed for reasonable expenses related to their participation in Council
			 meetings.
				(5)TermsBoard
			 members shall serve terms of 3 years and may serve not more than 2 full
			 consecutive terms, except that government board members may serve any number of
			 consecutive terms. Industry and public Board Members filling unexpired terms
			 may serve not more than a total of 7 consecutive years. Former Board members
			 may be returned to the Board if they have not been members for a period of 2
			 years. Initial appointments to the Board shall be for terms of 1, 2, and 3
			 years, staggered to provide for the selection of 7 members each year.
				(6)AdministrationThe
			 Board shall select from among the members appointed pursuant to subparagraph
			 (2)(a) a Chairman and other officers as necessary, may establish committees and
			 subcommittees, and shall adopt rules and bylaws for the conduct of business and
			 the implementation of this Act and shall hire appropriate administrative staff
			 to operate and conduct Council business. The Council shall establish procedures
			 for the solicitation of industry, nongovernmental, and government comment and
			 recommendations on any significant plans, programs, and projects.
				(7)Administration
			 expensesThe administrative expenses of operating the Council
			 shall not exceed 10 percent of the funds collected in any fiscal year.
				(8)ReimbursementThe
			 Council shall annually reimburse the Administrator for costs incurred by the
			 Federal Government relating to the Council, except that such reimbursement for
			 any fiscal year shall not exceed the amount that the Administrator determines
			 is the average annual budget for this program to the Administrator and to the
			 Congress.
				(9)BudgetBefore
			 August 1 each year, the Council shall publish for public review and comment a
			 budget plan for the next calendar year, including the probable costs of all
			 programs, projects, and contracts and a recommended rate of assessment
			 sufficient to cover such costs. Following this review and comment, the Council
			 shall submit the budget to the Administrator. The Administrator may recommend
			 programs and activities the Administrator considers appropriate.
				(10)Records;
			 auditsThe Council shall keep minutes, books, and records that
			 clearly reflect all of the acts and transactions of the Council and make public
			 such information. The books of the Council shall be audited by a certified
			 public accountant at least once each fiscal year and at such other times as the
			 Council may designate. Copies of such audit shall be provided to all Board
			 members, the Administrator, the Secretary, the House of Representatives
			 Committee on Energy and Commerce, and the Senate Committee on Environment and
			 Public Works. The Administrator shall receive notes of meetings and may require
			 reports on the activities of the Council, as well as reports on compliance,
			 violations, and complaints regarding the implementation of this Act.
				(11)MinutesThe
			 minutes of all meetings of the Board shall be made available to and readily
			 accessible by the public.
				(12)Annual
			 reportEach year, the Council shall prepare and make publicly
			 available a report that includes an identification and description of all
			 programs and projects undertaken by the Council during the previous year as
			 well as those planned for the coming year. Such report shall detail the
			 allocation or planned allocation of Council resources for each program and
			 project. Such report shall also include estimates of the quantities and types
			 of substances recycled and destroyed as a result of the incentives provided
			 under subsection (e)(1).
				(d)Levies
				(1)LevyThe
			 Council shall have authority to institute and collect a per pound levy, equally
			 applied, on the domestic production of all virgin HCFC and HFC refrigerants,
			 the import of all HCFC and HFC refrigerants, and on the import of all HCFC and
			 HFC refrigerants contained in equipment. The levy shall be collected at the
			 first point of sale in the United States.
				(2)AmountThe
			 Board shall set the initial levy at thirty cents per pound of refrigerant.
			 Thereafter, annual levies shall be sufficient to cover the costs of the plans
			 and programs developed by the Council. Any change in the levy amount must be
			 approved by a two-thirds vote of the Board. In no case may the levy be raised
			 by more than ten cents per pound of refrigerant in any one year.
				(3)OwnershipThe
			 domestic producers of virgin HCFC and HFC refrigerants, and the importers of
			 all HCFC and HFC refrigerants, and the importers of all HCFC and HFC
			 refrigerants contained in equipment at the time of the first point of sale in
			 the United States, shall pay the levy based on the pounds of refrigerants
			 produced or imported. Levies collected are payable to the Council on a monthly
			 basis by the 25th of the month following the month of such collection. Virgin
			 refrigerants exported from the United States to another country and
			 refrigerants reclaimed in the United States are not subject to the levy.
				(4)Alternative
			 collection rulesThe Board may establish an alternative means of
			 collecting the levy if another means is found to be more efficient and
			 effective. The Board may establish a late payment charge and a rate of interest
			 to be imposed on any person who fails to remit or pay to the Council any amount
			 due under this Act.
				(5)Investment of
			 fundsPending disbursement pursuant to a program, plan, or
			 project, the Council may invest funds collected through levies, and any other
			 funds received by the Council, only in obligations of the United States or any
			 agency thereof, in general obligations of any State or any political
			 subdivision thereof, in any interest-bearing account or certificate of deposit
			 of a bank that is a member of the Federal Reserve System, or in obligations
			 fully guaranteed as to principal and interest by the United States. Funds shall
			 only be disbursed for operating expenses, reimbursements to the U.S.
			 Environmental Protection Agency, programs approved by the Board, and the
			 provision of incentive payments under subsection (e).
				(e)Disbursements
				(1)IncentiveThe
			 Council shall have authority to provide incentive payments, per pound of
			 reclaimed and destroyed CFCs, HCFCs, and HFCs, to entities that document that
			 CFCs, HCFCs, and HFCs have been reclaimed or destroyed by certified processes.
			 The initial incentive shall be $1.00 per pound. Any change in the incentive
			 amount must be approved by a two-thirds vote of the Board.
				(2)Documenting
			 proceduresThe Council shall establish procedures to document
			 that CFCs, HCFCs, and HFCs have been reclaimed or destroyed. In establishing
			 these procedures, the Council shall consider regulations concerning reclamation
			 and destruction processes promulgated by the Administrator of the Environmental
			 Protection Agency under section 608 of the Clean Air Act (42 U.S.C.
			 7671g).
				(f)Compliance
				(1)It shall be
			 unlawful to sell virgin HCFC and HFC refrigerants, all imported HCFC and HFC
			 refrigerants, and imported equipment containing HCFC and HFC refrigerants in
			 the United States on which the levy has not been paid.
				(2)The Council may
			 bring suit in Federal court to compel compliance with a levy assessed by the
			 Council under this Act. A successful action for compliance under this section
			 may also require payment by the defendant of the costs incurred by the Council
			 in bringing such action.
				(3)All refrigerant
			 producers, importers, equipment importers, and certified reclaimers and
			 destruction process operators shall file annual reports with the Administrator.
			 The reports shall contain, at a minimum, the amount of refrigerants
			 manufactured, imported, exported, reclaimed, and destroyed, and the amount of
			 refrigerants contained in imported equipment.
				(g)PenaltiesIn
			 the case of any person who sells refrigerants on which a levy has not been
			 paid, the Administrator is authorized to take any of the actions provided for
			 in section 113 of the Clean Air Act (42 U.S.C. 7413).
			(h)Lobbying
			 restrictionsNo funds collected by the Council shall be used in
			 any manner for influencing legislation or elections, except that the Council
			 may recommend to the Administrator in writing changes in this Act or other
			 statutes that would further the purposes of this Act.
			(i)PricingIn
			 all cases, the price of refrigerants shall be determined by market forces.
			 Consistent with the antitrust laws, the Council may take no action, nor may any
			 provision of this Act be interpreted as establishing an agreement to pass along
			 to consumers the cost of the levy provided for in subsection (d).
			(j)ReportsWithin
			 2 years after the date of enactment of this Act, and at least once every 2
			 years thereafter, the Secretary and the Administrator shall jointly prepare and
			 submit to the House of Representatives Committee on Energy and Commerce and the
			 Senate Committee on Environment and Public Works a report examining whether
			 operation of the Council, in conjunction with the cumulative effects of market
			 changes and Federal programs, (1) has had an effect on refrigerant consumers
			 and (2) has had an effect on ozone layer depletion and climate change. The
			 Secretary and Administrator shall consider and, to the extent practicable,
			 shall include in the report submissions by refrigerant users, distributors and
			 consumers, and shall consider whether there have been long-term and short-term
			 effects on refrigerant prices as a result of Council activities and Federal
			 programs. To the extent that the report demonstrates that there has been an
			 adverse effect, the Secretary and Administrator shall include recommendations
			 for correcting the situation.
			8.Sunwise
			 programThe Administrator of
			 the Environmental Protection Agency is authorized to carry out the mission and
			 activities of the SunWise Program to raise awareness of ozone layer depletion
			 and the potential health risks of overexposure to ultraviolet radiation as well
			 as measures that can be taken to avoid such overexposure. There is authorized
			 to be appropriated $5 million for fiscal year 2009 and $5 million for each of
			 the next 5 years to carry out this section.
		
